Title: To Thomas Jefferson from James Gamble, 17 October 1807
From: Gamble, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia October 17th. 1807
                        
                        As an enemy to misrepresentation, I feel myself called upon to contradict, in a respectful manner, the
                            statement in the Aurora of the 13th. Instant on the subject of General Shee’s appointment to the office of collector of
                            this port. In doing this, I trust that the justice done to my own feelings, and the cause of truth, will bear my apology
                            for presuming upon your attention. Without attempting an inquiry into the cause of Mr. Duan’s attack upon me, and the
                            misrepresentation of my Sentiments of yourself personaly, and your administration, I will only observe that the high
                            Opinion which I have uniformly expressed with Sincerity, of the general principles, which have marked and distinguished
                            the measures of goverment, and particularly Since your Accession to the presidency, will, at least ought to excite
                            impressions very different from those which have been so very diligently Indeavoured to be made by the Aurora. Mr. Duane,
                            confidently presumes upon my Disapprobation of your Appointment of Genl. Shee, and endeavours to impress upon the publick
                            mind, a belief of my having dropped my favourable Opinions of yourself and your administration. all that I wish you to be
                            Assured of is, that the contrary is the fact. I have Asserted that the Appointment could not have fallen upon a more
                            deserving man Amongst the Applicants Whom I understand you had before you. Mr Duane imagines, that I am not Satisfied
                            with your choice; because it rests upon his particular friend, and because the general is friendly to Dr. Leib of Whom I
                            do not approve. This is the logic which has led to the denounciation of many Valuable republicans in this State; a mere
                            difference of Opinion as to men, has been Artfully magnified into an abandonment of principles; and the best men have been
                            denounced, because they had the Spirit and independence to call the integrity of Dr. Leib into question. I have every
                            disposition to enlarge on this Subject; but a Sense of the important concerns which must now inevitably Arrest your
                            Attention, compells me to close this letter with a few words. Whatever may be the opinion entertained of my principles, I
                            am happy in being con of having preserved them unsullied and
                            uncorrupted, through and from the termenation of our revolutionary conflict until the present moment. no political Junture
                            which was capable of calling forth the best republican energies of the country, has found me indifferent to her interests;
                            and if I have not always seen political Measures in exactly the Same point of Veiw, in which Mr. Duane & Dr. Leib
                            Appeared to have Surveyd them, I defy any man to challenge the purity of my Motives, Which the general tenor of my
                            conduct discoverd my transgressions Appear to consist in an Opposition to the Election of Dr. Leib, & Mr. Duane, of Whom
                            as an Accuser in the case of the impeachment of Governor McKean, I was unwilling to Accept as a Judge and in this, I have the Approbation of my concience; of which neither misrepresentation nor
                            Abuse can deprive me. As it respects my Attachment to you & your administration, believe me Sir, the heart of no man in
                            the country beats Warmer. 
                  I am Sir, Your Excellency’s Obdt. Humble Servt
                        
                            James Gamble
                            
                        
                    